Citation Nr: 0814779	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE


Entitlement to service connection for coronary artery disease 
with a history of myocardial infarction (heart attack). 

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 






INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  That decision denied the benefits 
sought on appeal  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Coronary artery disease with a history of myocardial 
infarction did not manifest in service or to a compensable 
degree within one year thereafter and has not been shown to 
be causally or etiologically related to military service.


CONCLUSION OF LAW

Coronary artery disease with a history of myocardial 
infarction was not incurred in active service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 112, 
1131, 1133, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, in a letter dated December 2004, the RO 
provided the veteran with notice of the information or 
evidence needed to substantiate his claim, including that 
which he was to provide and that which VA would provide, 
prior to the initial decision on the claim in March 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the December 2004 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the August 2006 statement of 
the case (SOC) and the November 2006 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request all pertinent records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2004 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the December 2004 letter stated that it 
was the veteran's responsibility to ensure that that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  Finally, the December 
2004 letter specifically notified the claimant that he should 
submit any evidence or information in his possession that 
pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  In 
this regard, the Board notes that a March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's available service 
clinical records, VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded VA examinations in March 2005 and in June 2006 in 
connection with this claim.  

The Board does observe that the veteran's service medical 
records are not associated with the claims file.  When a 
claimant's medical records are lost or destroyed, the VA has 
a "heightened" duty to assist in the development of the 
claim.  Washington v. Nicholson, 19 Vet. App. 362, 369- 70 
(2005).  Thus, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
relevant medical records until it was reasonably certain that 
such records did not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c).  In 
this regard, the December 2004 letter specifically requested 
that the veteran complete, sign and return NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
in as much detail as possible.  The December 2004 letter 
informed the veteran that there was a strong possibility that 
his service medical records were destroyed in a fire in July 
1973 at the records facility in Saint Louis, Missouri, and 
thus the NA Form 13055 would greatly assist VA in processing 
his claim.  Accordingly, the December 2004 letter also asked 
the veteran to submit any service medical records that he had 
in his possession.  The RO also requested in November 2004 
that the National Personnel Records Center (NPRC) furnish the 
veteran's complete medical and dental service medical 
records.  However, a response was received in January 2005 
indicating the veteran's records were in fact destroyed by 
the fire at the NPRC in 1973 and that there were no service 
medical records available.  The January 2005 response also 
indicated that if the veteran was treated during service and 
was able to provide additional information needed to research 
sick and morning reports, an additional request could be 
submitted.  Also in January 2005, the veteran submitted a 
written statement indicating that he did not have any service 
medical records.  Accordingly, a Formal Finding of Service 
Records Unavailability was issued in February 2005, stating 
that all procedures to obtain the veteran's service medical 
records had been correctly followed and that all efforts to 
obtain his service medial records had been exhausted.  Thus, 
further attempts by VA to obtain the records would be futile.  

In December 2004, VA also requested from the NPRC clinical 
records for a heart attack from March 1956 to May 1956 at the 
U.S. Army Hospital in Orleans, France, where the veteran 
indicated he had been treated on his October 2004 VA Form 21-
526.  A response from the NPRC was received in February 2005 
indicating that the search could not be completed at that 
time because the name of the hospital where the veteran was 
treated was required.  In April and May 2005, the veteran and 
his representative were able to provide this information.  In 
an April 2005 statement by the veteran's representative, the 
hospital was identified as being the 34th General Hospital, 
La Chapelle, near Orleans, France.  Thus, that same month, VA 
requested treatment records from the NPRC with the 
information provided.  In July 2005, a further request was 
submitted to the NPRC, expanding the search from "heart 
attack" to "heart condition, nervous condition, or other," 
and expanded the date of the search from March 1956 through 
May 1956 to March 1956 through June 1956.  The veteran was 
contacted by VA in September 2005, and he indicated that he 
did not have any additional records to provide in relation to 
this incident of hospitalization.  That same month, VA 
received a response to their July 2005 request for 
inofmation, indicating that the veteran's clinical records 
were part of the records which were destroyed by the fire, 
and it was suggested that VA try an alternate search.  A 
further request was submitted in September 2005 requesting a 
search of copies of Surgeon General Office (SGO) records, 
sick reports and morning reports for the 34th U.S. Army 
Hospital La Chapelle, France from March 1956 to June 1956, 
for remarks pertaining to a heart condition or nervous 
condition.  A response to this request was received in March 
2006, indicating negative results.  

However, the veteran also personally contacted the NPRC.  He 
received a response in July 2006 which located morning 
reports containing several references to his hospitalization 
in March and April of 1956.  As a result of this response, in 
September 2006, VA resubmitted its earlier request for this 
information.  A response was received later that same month 
indicating that all available records, which included the 
aforementioned morning reports, had been mailed to VA.  
Accordingly, in February 2007, VA issued a Formal Finding on 
the Unavailability of Clinical Records, which summarized 
these efforts and formally notified the veteran that his 
complete clinical records were unavailable.  

Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
veteran with regard to obtaining his service medical records 
through its actions.  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  The veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  In fact, the January 
2005 and September 2005 reports of contact show that the 
veteran indicated that he had no other information or 
evidence to give VA to substantiate his claim.  Thus, the 
Board finds that there is no indication that there is 
additional available evidence to substantiate the veteran's 
claim that has not been obtained and associated with the 
claims folder.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for arteriosclerosis, or heart disease, 
may also be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for coronary 
artery disease.  As previously discussed, the veteran's 
service medical records are not available for review.  
However, as will be more fully discussed below, the medical 
evidence which is of record indicates that although the 
veteran was hospitalized for an extended period in March and 
April 1956, it appears that he suffered from a viral 
infection and dehydration rather than a heart attack during 
service.  The available morning reports for this period do 
not indicate that the veteran had a heart attack.  
Furthermore, both the March 2005 and June 2006 VA examiners 
opined that the symptoms the veteran described experiencing 
in March 1956 were not consistent with a heart attack, but 
rather with a viral illness.  Therefore, the medical evidence 
of record indicates that the veteran did not experience a 
heart attack during service.

Moreover, the medical evidence of record does not show that 
the veteran sought treatment for a heart condition 
immediately following his period of service or for many years 
thereafter.  The veteran did not submit or identify any 
evidence or treatment for coronary artery disease until over 
thirty years after separation from service.  In Savage v. 
Gober, 10 Vet. App. 488 (1997), it was noted that while the 
concept of continuity of symptomatology focuses on continuity 
of symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The record here discloses a span of 
approximately 35 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).  Therefore, the 
Board finds that the veteran's coronary artery disease did 
not manifest in service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of heart 
disease, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of coronary artery disease is itself evidence which 
tends to show that coronary artery disease did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that 
coronary artery disease manifested during service or for many 
years thereafter, the medical evidence does not show the 
veteran to currently have such a disorder that is related to 
his military service.  The March 2005 VA examiner stated that 
it is unlikely that the veteran's recent coronary artery 
disease was related to his military service.  The March 2005 
VA examiner based this opinion on the fact that he did not 
believe that the veteran had a heart attack while in service.  
The March 2005 VA examiner acknowledged that no records were 
available, but that based on the veteran's own history, the 
veteran experienced palpitations, which are not equivalent to 
a heart attack.  In addition, the March 2005 VA examiner 
added that it was highly unlikely that a young man would have 
a heart attack at the age of 21 and not have any symptoms 
afterwards without any medical therapy for approximately 
forty years, nor did the veteran have a family history of 
heart disease at a young age.  Thus, the March 2005 VA 
examiner concluded that what the veteran experienced during 
service was most likely a viral infection with subsequent 
dehydration from which he had a syncopal event, which is not 
in any way related to any current coronary artery disease. 

The Board also observes the veteran's contention in his April 
2005 notice of disagreement that the March 2005 VA examiner's 
opinion was inadequate because the examiner spent only ten 
minutes with the veteran, the examiner based his opinion on 
only a few questions after taking the veteran's pulse, and 
that when the veteran started to explain his situation, the 
examiner stopped him and told him that this was unimportant.  
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
The March 2005 VA examiner based his opinion on a review of 
the veteran's claims file, a brief history of events as 
reported by the veteran, and the heart examination conducted.  
The March 2005 VA examiner reasoned that the veteran did not 
have a heart attack in service based upon the veteran's own 
history of having an irregular heartbeat for most of his 
life, the unliklihood of a young man having a heart attack at 
the age of 21 without any symptoms or treatment for nearly 
forty years thereafter, and the lack of a history of heart 
disease at a young age in the veteran's family.  In reaching 
this conclusion, the March 2005 VA examiner noted the 
veteran's contentions that he had the onset of flu-like 
symptoms and associated lightheadedness and sweating in 
service.  However, even when taking these factors into 
consideration, the March 2005 VA examiner still concluded 
that the veteran's coronary artery disease was not due to an 
injury or event during military service.  Therefore, the 
Board finds that the March 2005 VA examiner reviewed the 
claims file and rendered an opinion that is supported by the 
evidence of record.  Accordingly, the Board finds the March 
2005 opinion to be adequate. 

Nonetheless, VA afforded the veteran an additional VA 
examination in June 2006 in response to the veteran's 
contention that the March 2005 VA examination was inadequate.  
The June 2006 VA examiner was specifically instructed to 
examine the veteran, take the time to review the evidence of 
record, and elicit additional testimony from the veteran as 
to the nature of the symptoms he experienced during service.  
After reviewing the evidence, the June 2006 VA examiner was 
specifically instructed to use his best medical judgment to 
ascertain whether it is at least as likely as not that the 
veteran's current coronary artery disease was either incurred 
during or caused by the treatment symptoms the veteran 
described experiencing during service.  

The June 2006 VA examiner reviewed the veteran's claims file, 
which included the March 2005 VA examiner's report.  The June 
2006 VA examiner noted that the veteran was concerned about 
the lack of history taken during his previous VA exam; 
however, the June 2006 VA examiner also noted that the 
veteran constantly drifted from his history and could not 
continuously focus on the information which was relevant to 
his 1956 hospitalization.  The June 2006 VA examiner ordered 
an EKG and performed a physical evaluation of the veteran.  
After reviewing the available medical records, the veteran's 
claim, his own history, the physical examination, and the EKG 
report, the June 2006 VA examiner concluded that the veteran 
did not have a heart attack or a myocardial infarction during 
service.  The June 2006 VA examiner stated that his rationale 
for this opinion was based on the fact that the veteran's 
symptoms at the time of his 1956 hospitalization did not 
correspond with the symptoms of a typical myocardial 
infarction; the veteran was young and did not have a family 
history of premature heart disease, and after the 1956 
hospitalization the veteran did not have any further symptoms 
or treatment of heart disease for many years.  Therefore, 
after a thorough review of the record, the June 2006 VA 
examiner concurred with the opinion of the March 2005 VA 
examiner.  The June 2006 VA examiner stated that in his 
professional opinion, the veteran most likely suffered from a 
viral illness associated with malaise and dehydration.  In 
conclusion, the June 2006 VA examiner stated "in best 
medical judgment with a very high degree of medical 
certainty, it is my opinion that it is not likely at all, 
that [the] veteran suffered from an MI or heart attack in the 
service and it's not at all likely that [the] veteran's 
coronary artery disease was in any way caused by or 
aggravated by [his] military service or the symptoms [and] 
treatment he received during his military service."  
Therefore, the Board also finds that the June 2006 VA 
examiner reviewed the claims file and rendered an opinion 
that is supported by the evidence of record.  Accordingly, 
the Board also finds the June 2006 opinion to be adequate.  

The Board does observe several private medical records dated 
from 1991 to 2000 in the veteran's claims file.  These 
records detail treatment for angina and a myocardial 
infarction in 1991 and 1999 respectively, as well as follow-
up treatment for these conditions.  However, these medical 
records do not contain any evidence linking the veteran's 
current coronary artery disease to his military service.  

Although the veteran may sincerely believe that his current 
coronary artery disease is related to an injury or event in 
service, the veteran, as a lay person, is not competent to 
testify that his coronary artery disease was caused by the 
symptoms he suffered in March and April of 1956 while in 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, any statements by the veteran regarding etiology 
do not constitute competent medical evidence on which the 
Board can make a service connection determination.  

The Board also observes a lay statement by the veteran's wife 
submitted in August 2007.  This statement describes symptoms 
the veteran has experienced such as sleepless nights, 
nightmares, nervousness, and a necessary prescription for 
valium for many years.  Similarly, although the veteran's 
wife may sincerely believe that the veteran's current 
coronary artery disease is related to an injury or event in 
service, the veteran's wife, as a lay person, is not 
competent to testify that his coronary artery disease was 
caused by the symptoms he suffered in March and April of 1956 
while in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, any statements by the veteran's wife 
implying etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the veteran's claim for service connection for 
coronary artery disease to be more persuasive than the 
evidence in favor of the claim.  Although the veteran 
currently has coronary artery disease and has indicated that 
the condition is due to a March and April 1956 illness during 
service, the veteran's first complaints of coronary artery 
disease were not until 1991, over 30 years after his 
separation from service.  See Savage v. Gober, 10 Vet. App. 
488 (1997); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Furthermore, after a thorough review of the claims 
file and two adequate medical examinations, the March 2005 
and June 2006 VA examiners found that the veteran's current 
coronary artery disease was not likely the result of an 
injury or event during military service.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for coronary artery disease.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
coronary artery disease is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. § § 3.102, 
3.303 (2007).




ORDER

Entitlement to service connection for coronary artery disease 
with a history of myocardial infarction is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


